
	
		II
		111th CONGRESS
		2d Session
		S. 3649
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2010
			Mr. Rockefeller (for
			 himself and Mr. Goodwin) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to provide for use of excess funds available under that Act to provide
		  for certain benefits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coal Accountability and Retired
			 Employee Act of 2010 or the CARE Act .
		2.Amendment of Surface
			 Mining Control and Reclamation Act of 1977Section 402(i)(2) of the Surface Mining
			 Control and Reclamation Act of 1977 (30 U.S.C. 1232(i)(2)) is amended—
			(1)by striking
			 Subject to and inserting the following:
				
					(A)In
				generalSubject to
					;
				and
			(2)by adding at the
			 end the following:
				
					(B)Excess
				amounts
						(i)In
				generalSubject to paragraph
				(3), and after all transfers referred to in paragraph (1) and subparagraph (A)
				of this paragraph have been made, any amounts remaining after the application
				of paragraph (3)(A) (without regard to this subparagraph) shall be transferred
				to the trustees of the 1974 UMWA Pension Plan and used solely to pay pension
				benefits required under such plan.
						(ii)1974 UMWA
				Pension PlanIn this
				subparagraph, the term 1974 UMWA Pension Plan means a pension
				plan referred to in section 9701(a)(3) of the Internal Revenue Code of 1986 but
				without regard to whether participation in such plan is limited to individuals
				who retired in 1976 and
				thereafter.
						.
			
